PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On May 5, 2006, claimant was traveling on Kelly’s Road in Pond Gap, Kanawha County, when he was involved in an automobile accident due to a stop sign that was missing.
2. Respondent was responsible for the maintenance of Kelly’s Road which it failed to maintain properly on the date of this incident.
3. Claimant and respondent have agreed that an award of $3,550.00 to be a fair and reasonable amount to settle this claim.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Kelly’s Road on the date of this incident; that *146the negligence of respondent was the proximate cause of the damages sustained by claimant; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $3,550.00.
Award of $3,550.00.